Citation Nr: 0917616	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a 
service-connected shell fragment wound scar to the lower 
abdominal wall.


REPRESENTATION

Veteran represented by:	M.R. Viterna, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter originates from a September 2002 rating decision 
of the RO.  In that decision, in pertinent part, the RO 
granted service connection for a shrapnel wound to the lower 
abdominal wall to which it assigned a noncompensable 
evaluation.  The Veteran disagreed with the assigned 
evaluation and appealed this decision to the Board of 
Veterans' Appeals (Board). 

In March 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge, seated at the RO.  In its 
subsequent August 2007 decision, the Board denied the claim.

The Veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand filed by the parties, 
the Court issued an Order in January 2008 vacating the 
Board's August 2007 decision and remanding the matter back to 
the Board. 

In March 2008, the Board remanded the matter on appeal to the 
RO for further action consistent with the Court's January 
2008 Order.  In March 2009, the Veteran testified at another 
hearing before the undersigned Veterans Law Judge, seated at 
the RO.  

At his 2009 hearing, the Veteran stated that he was "having 
more problems" with the residuals of the shrapnel wound to 
the right thigh.  This is sufficient to raise a claim for an 
increased rating, and this matter is REFERRED to the RO for 
appropriate action. 




FINDINGS OF FACT

1.  Before October 30, 2008, the service-connected shell 
fragment wound scar to the lower abdominal wall was 
essentially asymptomatic.

2.  Effective October 30, 2008, the service-connected shell 
fragment wound scar to the lower abdominal wall has been 
manifested by objective evidence of some pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the service-connected shell fragment wound 
scar to the lower abdominal wall were not met for the period 
before October 30, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 
(2002, 2008).

2.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no higher, for the service-connected shell 
fragment wound scar to the lower abdominal wall have been met 
effective October 30, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided on several occasions to 
include in March 2006.  

The Board observes that the Court recently issued a decision 
in the case of Velazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, discussion 
of its provisions is not required herein.

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in August 2002, July 2005, May 2008, and 
October 2008 that fully addressed all three notice elements.  
Although these letters were not sent prior to the initial AOJ 
decision in this matter, the claim was subsequently 
readjudicated, most recently via a November 2008 supplemental 
statement of the case.  The letters informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA medical treatment records.  The Veteran was 
provided an opportunity to set forth his contentions during 
hearings before the undersigned Veterans Law Judge.  The 
Veteran, moreover, was afforded several VA medical 
examinations in furtherance of his claim.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Indeed, on multiple 
occasions the Veteran expressly indicated that he had no 
evidence to submit.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).

The Veteran's service-connected shell fragment wound scar to 
the lower abdominal wall has been rated by the RO under the 
provisions of Diagnostic Code 5319-7801.  38 C.F.R. §§ 4.20, 
4.73, 4.118 (2008).  

Diagnostic Code 5319 applies to residuals of injury to muscle 
group XIX, namely the muscles of the abdominal wall.  The 
function of these muscles is support and compression of the 
abdominal wall and thorax, flexion and lateral motions of the 
spine, and synergists in strong downward movements of the 
arm.  Under Diagnostic Code 5319, a 10 percent evaluation is 
assigned for a moderate disability, and a 20 percent 
disability evaluation is warranted for a moderately severe 
disability.  A 30 percent evaluation is contemplated for a 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5319.

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

On March 2004 VA scars examination, the Veteran asserted that 
his lower abdominal scar was asymptomatic.  Objectively, that 
scar was 1.5 cm by .5 cm as well as hyperpigmented with 
central adherence to underlying tissue with central 
depression and puckering.  There was no evidence of 
inflammation, edema, keloid formation, breakdown of the skin, 
or ulceration.  The scar was not painful on examination.  It 
caused no limitation of motion.  The examiner diagnosed an 
asymptomatic scar of the lower abdomen with questionable 
adherence to underlying soft tissue with no limitation of 
motion or any other residuals.

On VA examination in September 2005, the examiner noted a 1.5 
cm by .5 cm scar on the lower abdominal wall that was 
hyperpigmented and adherent with some central depression.  
The scar was palpated, and there was no pain apparent on 
examination.  The scar entailed no edema or keloid formation 
and caused no limitation of motion.  Furthermore, there was 
no ulceration or breakdown of the skin.  

At his March 2007 hearing, the Veteran suggested that he 
experienced intermittent pain in the abdominal region due to 
the scar at issue herein.

On VA examination in October 2008, the examiner noted a 
subumbilical scar located on the beltline/underwear line.  
The examiner indicated that the Veteran was obese and that 
the Veteran's garments appeared to compress the scar region.  
The Veteran reported that he experienced pain in the 
abdominal scar when he sat for long periods or made certain 
movements.  Pain and/or discomfort lasted approximately 30 
minutes and then subsided without medication.  The examiner 
indicated that a review of the Veteran's medical records 
dating from the previous year revealed little or no evidence 
of treatment for the lower abdominal scar.  The Veteran 
worked on a full-time basis.  The job, according to the 
Veteran, entailed long periods of standing, which he 
preferred because sitting caused his clothes to compress the 
old abdominal wound.  The Veteran did not miss any work as a 
result of the service-connected shell fragment wound scar of 
the lower abdomen.  The examiner indicated that the Veteran's 
scar was stable since its onset.  The examiner further 
commented that there was no muscle involvement, no decreased 
coordination, no increased fatigability, no weakness, and no 
uncertainty of movement associated with the Veteran's 
service-connected lower abdominal scar.  Furthermore, there 
was no residual nerve damage, tendon damage, bone damage, 
muscle herniation, or limitation of motion caused by the 
shell fragment wound.  Regarding the residual scar, it was 
located in the midline of the subumbilical area at the level 
of the belt and underwear line.  There was no particular pain 
or tenderness reported when the wound was examined.  There 
was no limitation of motion or function due to the scar.  
There was, however, mild adherence to underlying tissue.  The 
scar measured 2 cm by 1.5 cm.  The examiner diagnosed a 
shrapnel injury to the lower abdomen with a residual scar and 
no significant findings of muscle injury.  There were no 
material occupational limitations due to the scar, and there 
was no impact upon the activities of daily living resulting 
from the scar.  

During his March 2009 hearing, the Veteran indicated that he 
was taking analgesics to ease pain to include that associated 
with his lower abdominal scar.  

At the outset, the Board notes that it need not consider 
entitlement to a compensable evaluation under Diagnostic Code 
5319 because that is a provision associated with muscle 
damage, and the objective evidence reflects that the 
Veteran's shrapnel injury to the abdomen had no impact upon 
the muscles.  Similarly, the Board need not consider whether 
compensation is warranted under a schedular provision related 
to the nervous system, because the abdominal shell fragment 
wound has had no impact upon the nerves.

Fortunately, the only residual of the lower abdominal shell 
fragment wound has been a relatively small scar.  It appears 
to have increased in size somewhat, perhaps as a result of 
weight gain.  At its largest, however, it is only 2 cm by 1.5 
cm in size.  Because the scar is less than one square inch in 
area, Diagnostic Code 7801 pertaining to scars, other than 
head, face, or neck, that are deep or that cause limited 
motion would not yield a compensable evaluation.  In any 
event, that provision is not relevant to the Veteran's 
situation because his scar is not deep and does not cause 
limitation of motion.  


Similarly, a compensable evaluation under Diagnostic Code 
7802 is not for application.  That provision requires that an 
area of 144 square inches be implicated, which is not the 
case herein.  Diagnostic Code 7803 is inapplicable because it 
pertains to unstable scars, and the Veteran's lower abdominal 
shell fragment wound scar has never been characterized as 
unstable.  Finally, Diagnostic Code 7805 does not apply to 
the Veteran's situation because is entails limitation of 
function of the affected part, and VA examiners have 
explicitly stated that no limitation of function has been 
caused by the Veteran's service-connected lower abdominal 
scar.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, in light of the Veteran's symptomatology, 
history, and diagnosis, the Board finds that Diagnostic Code 
7804 is the most appropriate.  Neither the Veteran nor his 
attorney has suggested an alternative diagnostic code, and 
the Board cannot identify a diagnostic code that would be 
more appropriate to the Veteran's diagnosed condition.  
Diagnostic Code 7804 provides for a 10 percent evaluation for 
scars that are superficial but painful on examination.  The 
Veteran's scar is indeed superficial because no underlying 
soft tissue damage has been found.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (1).  Furthermore, the Veteran has 
indicated that he experienced occasional pain due to the 
lower abdominal scar, and while pain was not necessarily 
apparent on examination, the October 2008 VA examiner did 
comment upon pressure placed on the scar by the Veteran's 
clothing.  The associated discomfort, in the Board's view, is 
tantamount to a finding of pain on examination.  Because 
Diagnostic Code 7804 most closely represents the Veteran's 
symptomatology and is the only potentially applicable 
provision that provides for a compensable evaluation for the 
Veteran's particular symptomatology, the Board finds that a 
10 percent evaluation under Diagnostic Code 7804 is 
appropriate.

During the pendency of this appeal, the applicable rating 
criteria for the skin, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49596 
(July 31, 2002).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

The Veteran filed his claim on August 2, 2002.  The Board 
will therefore consider whether any of the former provisions 
regarding the rating of skin disabilities would provide for a 
rating in excess of 10 percent.  Also, the Board will 
consider whether a compensable rating is warranted between 
August 2, 2002 and August 30, 2002, when the current skin 
regulations became effective.

Former Diagnostic Code 7800 is inapplicable because it 
pertains to scars of the head, face, and neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective before August 30, 
2002).  Similarly, Diagnostic Codes 7801 and 7802 are not 
relevant to the present facts, as they relate to burn scars, 
and the Veteran's scar resulted from a shell fragment wound.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 (effective 
before August 30, 2002).  The old Diagnostic Code 7803 
pertains to superficial poorly nourished scars prone to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective before August 30, 2002).  This regulation is not 
relevant because the Veteran's lower abdominal scar is not 
poorly nourished or subject to ulceration.  Finally, the 
former Diagnostic Code 7805 does not apply because it is 
pertinent to scars that cause limitation of function, and the 
Veteran's scar never has.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (effective before August 30, 2002).

The former Diagnostic Code 7804 offers a 10 percent 
evaluation for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective before August 30, 2002).  Because it is 
similar to the current Diagnostic Code 7804 under which the 
Veteran is now rated, it is the most appropriate provision to 
consider.  See Butts, supra.  The Board observes that a 10 
percent evaluation is not warranted under this provision 
because the Veteran's service-connected abdominal shell 
fragment wound scar cannot be said to have been painful on 
objective examination until October 2008, when a VA examiner 
spoke of compression caused by clothing.  Up until then, the 
scar was characterized as asymptomatic and was not said to be 
productive of pain.  Thus, a compensable evaluation for the 
period between August 2, 2002 and August 30, 2002 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective before August 30, 2002).  

The Board observes, indeed, that because there is no hint of 
objective evidence of pain until the October 30, 2008 VA 
examination, the 10 percent evaluation under the current 
version of Diagnostic Code 7804 is not for application until 
that date.  See Fenderson, supra.  Because any evidence of 
pain before that date is purely subjective, a zero percent 
evaluation under Diagnostic Code 7804 is appropriate from 
August 30, 2002 until October 29, 2002.  See 38 C.F.R. § 4.31 
(2008) (in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
finds that there has been no showing by the Veteran that the 
service connected abdominal scar has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.
	

ORDER

A compensable evaluation for the service-connected shell 
fragment wound scar to the lower abdominal wall for the 
period before October 30, 2008 is denied.

An evaluation of 10 percent for the service-connected shell 
fragment wound scar to the lower abdominal wall is granted 
effective October 30, 2008 subject to the law and regulations 
governing the payment of veterans' benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


